EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects 2 grammatical errors in claim 8, as follows:
IN THE CLAIMS
Claim 8 has been amended to:
 --A sensor apparatus comprising: 
a sensor that includes a resistor bridge circuit connected between a power source and ground, and detects a physical quantity; 
a temperature detection circuit that provides 
a first path for supplying a current to one of a positive-side differential output terminal and a negative-side differential output terminal of the resistor bridge circuit and
a second path for draining a current from another of the positive-side differential output terminal and the negative-side differential output terminal, the first path and the second path being switchable with respect to the positive-side differential output terminal and the negative-side differential output terminal;
a voltage measurement circuit that measures a voltage of each of the differential output terminals;
a controller that is connected with the temperature detection circuit and causes the voltage measurement portion to measure the voltage of each of the differential output terminals for a case where the first path is provided in one of the differential output terminals and the second path is provided in a different one of the differential output terminals by the temperature detection circuit and for a case where the second path is provided in the one of the differential output terminals and the first path is provided in the different one of the differential output terminals by the temperature detection circuit; and
a calculator that is connected with the controller and the voltage measurement circuit, and calculates a difference between voltages of the differential output terminals to acquire temperature information of the sensor.--

Reasons for Allowance
Claims 1-8 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 8, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent): “…a temperature detection circuit that provides
a first path for supplying a current to one of a positive-side differential output terminal and a negative-side differential output terminal of the resistor bridge circuit and
a second path for draining a current from another of the positive-side differential output terminal and the negative-side differential output terminal, the first path and the second path being switchable with respect to the positive-side differential output terminal and the negative-side differential output terminal…”
(Claims 2-7 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 5,777,235 to Altwein discloses a sensor apparatus (1-2) comprising essentially all the features recited in independent claims 1 and 8, except for the allowable subject matter.  As shown in figs. 1, 2, 4 (reproduced below), the apparatus (1-2) comprises a temperature detection circuit (85a, 85b) arranged in a manner which doesn’t appear to provide the allowable subject matter.  

    PNG
    media_image1.png
    462
    677
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    490
    637
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    735
    756
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 6, 2022